Citation Nr: 1616620	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-25 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right foot disability, to include hallux rigidus of the first metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was previously before the Board and remanded in June 2014, to provide the Veteran a hearing before a member of the Board.  In May 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In September 2015, the Board dismissed the Veteran's appeal of the issue of entitlement to an increased rating for posttraumatic stress disorder, which he withdrew at the May 2015 Board hearing.  The service connection claim for a right foot disability was remanded for further development. 

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


In September 2015, the Board remanded the appeal for further development.  The Board requested VA provide an examination to determine the nature and etiology of any right foot disabilities found.  As explained by the Board, the Veteran has asserted two different service connection theories concerning his right foot disability.  The first theory is that he injured his right foot in service while stationed in Germany in 1968.  The second theory is the Veteran's right foot disability is secondary to his service-connected diabetic neuropathy of the lower extremities, which, as argued by the Veteran's representative at the May 2015 hearing, causes the Veteran's gait to favor his right foot and which causes weakness and problems with his right foot.  Moreover, it was suggested that clinicians treating the Veteran informed him of a possible connection between his right foot disability and his service-connected diabetic neuropathy of the lower extremities.

With respect to the September 2015 Remand directives, the Board requested the examiner address whether any foot disability diagnosed was more likely than not related to service, or secondarily cause or aggravated by the Veteran's service-connected diabetic neuropathy of the lower extremities.  In addition, the Board asked the AOJ to attempt to obtain hospital records from a U.S. Army Hospital in German pertaining to foot treatment the Veteran alleges he received between February 1968 and June 1968.

Regarding the claimed in-service hospital treatment, because the Veteran could not recall the name of the hospital, no further efforts were expended to seek any of the records.  Since, however, the unit to which the Veteran was assigned is known, and the location in Germany where that unit appears to have been posted is apparent, (Grafenwohr Annex) it would seem that information could be provided to the custodian of military hospital records who could very well have acquired a knowledge of the most likely military hospitals that served US soldiers from the various individual US military installations.  That person could then conduct a search of the clinical records from the appropriate hospital for the appropriate period of time.  Additional efforts in this regard should be undertaken, as detailed below.  
Regarding the Board's requested examination and opinion, the record shows the Veteran underwent VA examination of his feet in December 2015.  Upon interview and examination of the Veteran, the examiner diagnosed four right foot disabilities:  pes planus; hallux valgus; hallux rigidus; and arthritis.  The opinion provider, however, did not appear to discuss the etiology of pes planus or arthritis or its relationship to diabetes, and expressed a somewhat confusing conclusion regarding the other diagnoses.  Clarification should be sought.  

Accordingly, the case is Remanded for the following action:  

1.  Contact the appropriate repository of military hospital clinical records in an effort to obtain the records of any treatment the Veteran may have received for a foot injury sustained when he was assigned to the 5/68th Armor Battalion between February 1968 and June 1968 at Grafenwohr Annex, Germany.  The point of contact should be asked to conduct a search for clinical records of foot treatment the Veteran would have received from the US Military Hospital serving those assigned to this location in Germany at that time.  If no further records are obtained, the efforts undertaken to obtain them should be documented.   

2.  Contact the Veteran and ask that he identify any relevant outstanding VA and non-VA records pertaining to his right foot disability that are not already of record. Take appropriate measures to request copies of the identified records. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records with the claims folder, forward the file to a person with appropriate medical expertise for an opinion that addresses the following:  

   a. whether it is at least as likely as not that any right foot disability diagnosed at the December 2015 VA examination had its onset during service.  (These diagnoses were pes planus, hallux rigidus, hallux valgus, and arthritis.)

   b. for each right foot disability diagnosed in December 2015, whether it is at least as likely as not that such right foot disability was caused or aggravated (increased in severity) by the Veteran's service-connected diabetic neuropathy of the lower extremities. 

An explanation for the conclusions reached should be set forth.  If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.  

3.  Then, the AOJ should readjudicate the Veteran's claim for service connection for right foot disability. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



